Grant, J.
(after stating the facts). We think the statement of lien is a full compliance with the statute. Two points only need be noticed:
1. No appraisal was necessary, under Federspiel v. Johnstone, 87 Mich. 303 (49 N. W. 581).
2. The question whether the lien proceedings are void because relators included in their statement more than was due cannot be tried upon ex parte affidavits. That question can only be disposed of upon the hearing. S. K. Martin Lumber Co. v. Menominee Circuit Judge, 116 Mich. 354 (74 N. W. 649).
Writ will issue.
The other Justices concurred.